Citation Nr: 1227610	
Decision Date: 08/09/12    Archive Date: 08/14/12

DOCKET NO.  09-39 202	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for Tietze's Syndrome (costochondritis) on an extra-schedular basis.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION


The Veteran served on active duty in the military from March 1966 to January 1970.

This appeal to the Board of Veterans' Appeals (Board) is from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction over the claim subsequently was transferred to the RO in Indianapolis, Indiana, and that office certified the appeal to the Board. 

The Veteran also testified at a hearing at the RO in Indianapolis in February 2011 before the undersigned Veterans Law Judge of the Board, also commonly referred to as a Travel Board hearing. 

In a subsequent April 2011 decision, the Board denied a rating higher than 10 percent for the Tietze's Syndrome (costochondritis) on a schedular basis.  However, the Board concluded that it additionally needed to be determined whether the Veteran was entitled to a higher rating for this disability on an extra-schedular basis, so under the special alternative provisions of 38 C.F.R. § 3.321(b)(1).  The Board also recognized a derivative TDIU claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (2001).  Since, however, the RO or Appeals Management Center (AMC) needed to decide in the first instance whether the claim for a higher rating for the costochondritis needed to be referred for this special extra-schedular consideration, also the derivative TDIU claim under 38 C.F.R. § 4.16(b), and since prior to this the Veteran also needed to be advised of the type of information and evidence needed to substantiate this derivative TDIU claim, and of his and VA's respective responsibilities in obtaining this supporting evidence, the Board remanded these claims to the RO via the AMC.

Regrettably, though, the Board must again remand these claims to the RO via the AMC.


REMAND

As already alluded to, the prior remand included providing the Veteran notice in compliance with the Veterans Claims Assistance Act (VCAA) pertaining to his derivative TDIU claim and determining whether he is entitled to extra-schedular consideration under 38 C.F.R. §§ 3.321(b)(1) and 4.16(b) with a referral to the Under Secretary for Benefits or Director of Compensation and Pension Service for this special consideration, if determined warranted.

While this case was on remand, additional statements from the Veteran as well as private medical records dated in 2001 from Dunn Memorial Hospital were received.  Thereafter, the AMC issued a Supplemental Statement of the Case (SSOC) in May 2012 informing the Veteran that a rating higher than 10 percent for his Tietze's Syndrome (costochondritis) on an extra-schedular basis was denied because there was no evidence of marked interference with his employment or frequent periods of hospitalization.  His derivative TDIU claim also was denied since his service-connected Tietze's Syndrome (costochondritis) was his only service-connected disability, and it is only rated as 10-percent disabling; thus, the schedular criteria of 38 C.F.R. § 4.16(a) were not met and since there was no documentation from a physician stating the Veteran was unable to work on account of this disability so as to, in turn, possibly warrant an extra-schedular TDIU under § 4.16(b).  He had indicated during his hearing that he was employed.

Since issuance of that SSOC, however, the Veteran has submitted a letter in July 2012 indicating he is receiving relevant treatment from a private physician, Dr. M., and that he had an appointment the next day (so presumably on June 29, 2012 since the letter was self-dated June 28, 2012).  He related this would be his second appointment and that he hoped this physician would give him the proper diagnosis and suggest a realistic disability rating.

When, as here, reference is made to potentially pertinent medical records, VA is on notice of their existence and has a duty to assist the Veteran in attempting to obtain them.  See Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992); see also Jolley v. Derwinski, 1, Vet. App. 37 (1990).  So with his authorization by completing and returning VA Form 21-4142, these confidential medical treatment records should be obtained and considered.  38 C.F.R. § 3.159(c)(1).

He also submitted a blank VA Form 21-8940, TDIU application.  He attached an old projected benefits statement from the Social Security Administration (SSA).  On this document he wrote that he had retired early in 2008 to "stay away from working."  There needs to be further clarification, however, of exactly when he stopped working during that year and of the specific reasons, but especially in terms of whether this was because of his service-connected disability.

Further, in light of the request for the current private medical records and his seeming assertion that he is no longer working, events that purportedly have occurred since his most recent VA compensation examination in August 2010, the Board finds that another examination is needed to reassess the severity of his Tietze's Syndrome (costochondritis), including to assist in determining what impact this service-connected disability had on his employment and has on employability.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992); citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

Accordingly, this case is again REMANDED for the following additional development and consideration:

1.  With his authorization, obtain and associate with the claims file copies of all clinical records of the Veteran's treatment by Dr. M., including the appointment scheduled for June 29, 2012, as the Veteran indicated in his letter dated June 28, 2012.


2.  Also clarify when the Veteran last worked and have him provide all pertinent employment information, including by resubmitting his TDIU application (VA Form 21-8940) with all necessary information, rather than just leaving it blank.

3.  Upon receipt of all additional records and information, schedule a VA compensation examination to reassess the severity of the Veteran's Tietze's Syndrome (costochondritis).  All testing and evaluation needed to make this determination should be performed, and the examiner should review the claims file for the history of this disability.

Reassessing the severity of this disability includes determining what impact, if any, it has had on the Veteran's employment in years past and would have on any future employability.  But having said that, the U. S. Court of Appeals for Veterans Claims (Court/CAVC) has recognized that "the effect of a service-connected disability appears to be measured differently for purposes of extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) . . . and for purposes of a TDIU claim under 38 C.F.R. § 4.16."  See Kellar v. Brown, 6 Vet. App. 157, 162 (1994).  The former requires marked interference with employment, meaning above and beyond the schedular rating assigned for the disability; whereas the latter requires evidence of unemployability.  Id.; see also Thun v. Peake, 22 Vet. App. 111,  ("[E]xtra-schedular consideration [under § 3.321] may be warranted for disabilities that present a loss of earning capacity that is less severe than one where the Veteran is totally unemployable.").

The examiner therefore should address both § 3.321(b)(1) and 4.16(b) and their different standards of proof.

All opinions must be supported by discussion of the underlying medical rationale, if necessary citing to specific evidence in the file.

4.  Again determine whether the Veteran is entitled to extra-schedular consideration under 38 C.F.R. §§ 3.321(b)(1) and 4.16(b).  If he is, refer this case to the Under Secretary for Benefits or the Director of Compensation and Pension Service for this consideration.

5.  If the claims are not granted to the Veteran's satisfaction, send him and his representative another SSOC and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these remaining claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2011), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

